Scott, Judge,
delivered the opinion of the court.
This was an action under the present practice act to recover possession of personal property. There was a demurrer to the petition, which was sustained by the court below.
1. The demurrer was rightly sustained. From the terms of the agreement, we are persuaded it was designed to secure to the parties respectively their own property absolutely. This is the declared intent, expressed in the beginning of the contract, as a right of general disposition, unlimited in duration, carries with it a general right of property. The limitation of the power of disposition afterwards, to the time during the marriage, was properly conceived in the idea, that-such a power could only exist by contract during coverture, as after the dissolution of the marriage, the power would'exist independently of any contract. Also, it should not be overlooked that the contract exempts the wife’s property from the disposal or payment of the debts of the husband absolutely. The power of disposition of the husband during the marriage, had been taken away by the clause giving the right to the wife. The subsequent restriction, therefore, was designed to be absolute and should be so construed. This case is different from that of Ruby v. Barnet, 12 Mo. Rep., in the circumstance that, in the case referred to, there was an express estate for life given to the wife. Here, it is conceived that there was a general property in her. This case turns purely on the construction of the agreement.
The other judges concurring,
the judgment will be affirmed.